Citation Nr: 1436312	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-04 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher rating for degenerative disc disease of the lumbar spine with intervertebral disc syndrome, rated as 10 percent disabling prior to August 8, 2012, and as 20 percent disabling thereafter.

2.  Entitlement to a rating in excess of 20 percent for right lower extremity residuals.

3.  Entitlement to a rating in excess of 20 percent for left lower extremity residuals.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran had active service from June 1971 to July 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2014, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that in a March 2014 rating decision, the RO granted an increased rating of 20 percent for the Veteran's degenerative disc disease of the lumbar spine with intervertebral disc syndrome, effective August 8, 2012.  As the claim was not granted in full, the Board has jurisdiction of the claim.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

At the June 2014 Board hearing, the Veteran testified that his back and leg disabilities had worsened since his last VA examination.  See Transcript at 14.  The Veteran's most recent VA examination was in August 2012.  As the Veteran testified that his disability has worsened since August 2012, the Board finds that the claim must be remanded for a new VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran is receiving Social Security Administration (SSA) disability benefits.  A copy of the decision granting SSA disability benefits has been associated with the claims file.  However, VA has not made an effort to obtain the supporting documentation considered in the determination.  Thus, VA must attempt to obtain the supporting documentation.

Additionally, the VA treatment records in the file only date to June 2008.    Consequently, the Board requests the appellant's complete VA treatment records from June 2008 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from June 2008 to present, including any records from Texas City Community Based Outpatient Clinic and Bryan/College Station CBOC. All attempts to obtain the records should be documented in the claims file.  If no records are available, the claims folder must indicate this fact.

2.  Contact the SSA and request copies of all decisions related to the Veteran's disability benefits determination, in addition to copies of all supporting documentation considered in such determination.  All attempts to obtain the records should be documented in the claims file.  If no records are available, the claims folder must indicate this fact.

3.  Then, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected (a) degenerative disc disease of the lumbar spine with intervertebral disc syndrome; (b) right lower extremity residuals; and (c) left lower extremity residuals.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities are, either alone or in the aggregate, sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  Thereafter, readjudicate the issues on appeal of entitlement to a higher rating for degenerative disc disease of the lumbar spine, right lower extremity residuals, and left lower extremity residuals, and entitlement to a TDIU.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



